Case 1:18-cr-00032-ARR Document 193 Filed 05/06/20 Page 1 of 1 PageID #: 3462




                        CHARLES S. HOCHBAUM
                          ATTORNEY-AT-LAW
                                Crimdefend@aol.com

16 Court Street                                                   Tel: (718) 855-4800
Suite 1800                                                        Cell: (516) 263-7855
Brooklyn, NY 11241

May 6, 2020

Hon A. Ross
United States District Court
Eastern District of NY

Re: Ramell Markus voucher
      18-cr-32


Your Honor,
      I am seeking your permission to file this voucher late.

     Subject to your approval the voucher and accompanying paperwork will be filed
immediately after your endorsement.

      Thank you for your consideration in this matter.

                                                         Respectfully,


                                                         Charles S. Hochbaum
